DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 are objected to because of the following informalities:
In claim 1, "electronics" in line 7, should be changed to –an electronics--. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 7-9, 12-13, 16-17, 20-23, 29-30 and 37-38  are rejected under 35 U.S.C. 103 as being unpatentable over LALOVIC (US 20190302083 A1)(hereinafter LALOVIC) in view of Viellerobe et al. (US 20080029711 A1) (herein after Viellerobe).
As of claims 1, 7-9, 12-13, 16-17, 20-23, 29-30 and 37-38, LALOVIC discloses a hyperspectral imaging system comprising:
 a supercontinuum laser source [Device 130 includes a light source 136, which comprises one or more devices configured to emit light, such as LEDs, OLEDs, diode lasers, fiber lasers, lamps, and/or the like…light source 136 may include broadband LEDs (e.g., superluminescent LEDs), a continuum and/or supercontinuum source…¶0085];  
transmit optics configured to propagate light output from the supercontinuum 
laser source along a transmit path towards one or more objects in a scene [Device 130 includes an optical assembly configured to prepare light produced by the source for transmission to the sample.  Typically, the optical assembly includes a diffuser 138 configured to homogenize (e.g., diffuse) light produced by the light source, and a lens 139 configured to collimate light produced by the light source (e.g., to telecentrically illuminate the sample)…¶0086];  
a spectrometer configured to receive light from the one or more objects in the 
scene [Device 130 includes an optical collector 142 configured to collect light 
from the sample and to transfer it to a sensor 146 (e.g., a compact 
spectrometer or other suitable detector having sufficient spectral resolution 
for hyperspectral measurements)…¶0088];  and
 a controller/computer to generate a spectral image based on light 
received from said spectrometer [an external computer and/or mobile device coupled to input/output hub 80 to select a parameter of sensor 40 (e.g., integration time, sampling rate, and/or the like).  The selected parameter is communicated via input/output hub 80 to sensor 40 and/or to electronics module 70…¶0071][device 30 includes one or more data processing systems (e.g., computers), such as a single-board Linux computer and/or other suitable system.  The data processing system may communicate with, and/or be part of, electronics module 70 and/or input/output hub 80…¶0072][¶0123] (Note: In Applicant own disclosure: the system further comprises electronics 311 configured to process the signals from the optical detection system 309 and/or to provide control signals…¶0081).
	The hyperspectral imaging system wherein the supercontinuum laser source is configured to output light in the near-infrared wavelength region [Other suitable examples of compact spectrometer 100 may include a spectrometer that supports spectral response up to 850 nm or more (e.g., a spectral domain of 300 nm to 900 nm, of 330 nm to 850 nm, and/or any other suitable range)…¶0082].

The hyperspectral imaging system wherein the supercontinuum 
laser source is configured to output light in a wavelength range between about 
1 micron and about 1.8 micron [Other suitable examples of compact spectrometer 100 may include a spectrometer that supports spectral response up to 850 nm or more (e.g., a spectral domain of 300 nm to 900 nm, of 330 nm to 850 nm, and/or any other suitable range)…¶0082].
(Note: In Applicant own disclosure: about 1 micron and about 1.4 micron and/or at a 
plurality of wavelengths between about 1.5 and about 1.8 micron.  In various 
embodiments, the source of illumination integrated with embodiments of the HSI 
system discussed herein can be configured to simultaneously emit light in a 
wavelength range between about 400 nm and about 2.5 microns…¶0010).
The hyperspectral imaging system wherein the supercontinuum 
laser source is configured to output light in at least 90% of the wavelengths 
in the wavelength range between about 1 micron and about 1.8 micron [Other suitable examples of compact spectrometer 100 may include a spectrometer that supports spectral response up to 850 nm or more (e.g., a spectral domain of 300 nm to 900 nm, of 330 nm to 850 nm, and/or any other suitable range)…¶0082].
The hyperspectral imaging system wherein the average optical 
power of the light output from the supercontinuum laser source is between about 
40 W and about 400 W [Other suitable examples of compact spectrometer 100 may include a spectrometer that supports spectral response up to 850 nm or more (e.g., a spectral domain of 300 nm to 900 nm, of 330 nm to 850 nm, and/or any other suitable range)…¶0082].
(Note: In Applicant own disclosure: the average optical power of the light output from the supercontinnum laser source is in a wavelength region between about 1.0 micron and about 1.8 micron is between 40 W and 400 W…¶0025).

The hyperspectral imaging system wherein the average optical 
power of the light output from the supercontinuum laser source is in a 
wavelength region between about 1.0 micron and about 1.8 micron is between 40 W 
and 400 W [Other suitable examples of compact spectrometer 100 may include a spectrometer that supports spectral response up to 850 nm or more (e.g., a spectral domain of 300 nm to 900 nm, of 330 nm to 850 nm, and/or any other suitable range)…¶0082].

(Note: In Applicant own disclosure: the average optical power of the light output from the supercontinnum laser source is in a wavelength region between about 1.0 micron and about 1.8 micron is between 40 W and 400 W…¶0025).

The hyperspectral imaging system wherein said transmit optics comprise a focusing optical element [Convex reflector 272 may focus light at a primary focus point between the convex reflector and the sensor…¶0112].
The hyperspectral imaging system further comprising a scanning system configured to scan the light output from the supercontinuum laser source across the [Collector 35 may include steering optics configured to selectively change the lateral location of the image field and thereby scan a larger sampling area than possible with a fixed sampling location…¶0058][ a scanning optical element configured to periodically deflect light such that at least a portion of the light deviates from the optical path it would otherwise travel…¶0107].
The hyperspectral imaging system further comprising receive optics configured to propagate light received from the one or more objects in the scene along a receive path towards the spectrometer [Collector 35 is further configured to transfer the collected light from the sample region to a sensor 40.  Transferring the light to sensor 40 typically includes steering the light toward the sensor and may further include minimizing optical distortions…¶0053][¶0055].
The hyperspectral imaging system wherein the receive optics comprises at least collimating, focusing optics lens, or both [a lens 139 configured to collimate light produced by the light source (e.g., to telecentrically illuminate the sample).  These components preserve the focal plane of the light source across the sample volume…¶0086].
The hyperspectral imaging system wherein said spectrometer comprises one or more prisms having wavelength dispersion for wavelengths of the light output by said supercontinuum light source and reflected from the one or more objects [Movable dispersing element 292 is a dispersing optical element (e.g., a prism, grating, and/or any other suitable element configured to direct light in a wavelength-dependent direction) mounted rotatably within movable disperser collector 290, and may additionally or alternatively be mounted translatably within the collector…¶0115].
The hyperspectral imaging system further comprising an array of photodetectors disposed to receive light from said spectrometer, different photodetectors configured to receive light in different respective wavebands from the spectrometer [Sensor 40 is typically a compact optoelectronic device, such as a spectrometer or mini-spectrometer (see FIG. 3 and associated description in Section B).  In some examples, however, sensor 40 may comprise another type of device, such as a spectrophotometer, a CCD array, a CMOS array, and/or the like…¶0060][the location on image sensor 120 at which light was measured corresponds to the wavelength of the light.  Image sensor 120 may comprise a linear CMOS array (e.g., a CMOS device comprising a row of detecting pixels), a CCD array, and/or any other suitable image-sensing device.  In some examples, grating 115 and/or image sensor 120 comprise optoelectronic chips…¶0079].
The hyperspectral imaging system further comprising a receive path directing light received from said one or more objects in said scene to the spectrometer, wherein said transmit path and said receive path are at least partially co-aligned [¶0047][ Sensor 40 is typically a compact optoelectronic device, such as a spectrometer or mini-spectrometer (see FIG. 3 and associated description in Section B).  In some examples, however, sensor 40 may comprise another type of device, such as a spectrophotometer, a CCD array, a CMOS array, and/or the like…¶0060].
The hyperspectral imaging system wherein the supercontinuum laser source is bore-sighted with the spectrometer [¶0059-0060].
The hyperspectral imaging system wherein the supercontinuum laser source has an irradiance brighter than sun in a wavelength range between about 1.0 micron and about 1.4 micron [Other suitable examples of compact spectrometer 100 may include a spectrometer that supports spectral response up to 850 nm or more (e.g., a spectral domain of 300 nm to 900 nm, of 330 nm to 850 nm, and/or any other suitable range)…¶0082].

(Note: In Applicant own disclosure: the average optical power of the light output from the supercontinuum laser has an irradiance brighter than sun in a 
wavelength range between about 1.0 micron and about 1.4 micron…¶0049).
 
 The hyperspectral imaging system wherein the supercontinuum laser source has an irradiance brighter than sun in a wavelength range between about 1.4 micron and about 1.8 micron [Other suitable examples of compact spectrometer 100 may include a spectrometer that supports spectral response up to 850 nm or more (e.g., a spectral domain of 300 nm to 900 nm, of 330 nm to 850 nm, and/or any other suitable range)…¶0082].

(Note: In Applicant own disclosure: the average optical power of the light output from the supercontinuum laser has an irradiance brighter than sun in a 
wavelength range between about 1.0 micron and about 1.4 micron…¶0049).
[Note: while each unit configured to perform as claimed may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does].


LALOVIC discloses all the features of the claimed invention except the limitation such as: “electronics”
However, David from the same field of endeavor discloses an electronics configured to generate a spectral image [The electronic and computational means 25 (such as a micro-computer) for control, analysis and digital processing of the detected signal and for viewing include the following boards: [0081] a synchronization board 24, the functions of which are: [0082] to control in a synchronized manner the scanning, i.e. the movement of the line M1 and frame M2 mirrors; [0083] to control in a synchronized manner with the fluorescence images, the spectral analysis of the data originating from a spectrometer 22…¶0080].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of LALOVIC such that the electronics configured to generate the spectral image, as taught by Viellerobe, for the advantages such as: in order to obtain an optimum measurement.




Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over LALOVIC in view of Viellerobe and further in view of David et al. (US20070058038) (herein after David).
As to claim 2, LALOVIC in view of Viellerobe discloses all the features of the claimed invention except the limitation such as: “The hyperspectral imaging system configured to resolve objects located at different distances from the imaging system using received-pulse delay detection and range gating”.
[Note: while each unit configured to perform as claimed may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does].

However, David from the same field of endeavor discloses a system configured to resolve objects located at different distances from the imaging system using received-pulse delay detection and range gating [Sensor unit 104, referred to in FIG. 1, is “blind” up to range RMIN. In particular, there are no received reflections, generated by laser pulse 106, referred to in FIG. 1, from objects located in the region immediately beyond system 100, referred to in FIG. 1, up to range RMIN. The range in which sensor unit 104…¶0101][¶0110].

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of LALOVIC such that the system configured to resolve objects .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over LALOVIC in view of Viellerobe and further in view of Grudinin et al. (US 20120292531 A1) (herein after Grudinin).
As to claim 3, LALOVIC in view of Viellerobe discloses all the features of the claimed invention except the limitation such as: “The hyperspectral imaging system of claim 1, wherein the supercontinuum laser source comprises a seed optical source and an optical non-linear medium”.
[Note: while each unit configured to perform as claimed may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does].

However, Grudinin from the same field of endeavor discloses a supercontinuum 
laser source comprises a seed optical source and an optical non-linear medium [see abstract][@figs. 3-4, ¶0146-0147].

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of LALOVIC in view of Viellerobe such that the supercontinuum laser source .
	
	
	
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over LALOVIC in view of Viellerobe and further in view of KLINER et al. (US 20110032605 A1) (herein after KLINER).
As to claims 14-15, LALOVIC discloses all the features of the claimed invention except the limitation such as: “The hyperspectral imaging system wherein said seed optical source comprises a pulsed laser and optical pulses output by the pulsed laser have a pulse width in a range between 0.5 ns and about 100 ns. 
The hyperspectral imaging system wherein said seed optical source comprises a pulsed laser and optical pulses output by the pulsed laser have a pulse rate frequency in a range between 50 kHz and 5 MHz”.
[Note: while each unit configured to perform as claimed may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does].

However, KLINER from the same field of endeavor discloses a system wherein said seed optical source comprises a pulsed laser and optical pulses output by the pulsed laser have a pulse width in a range between 0.5 ns and about 100 ns [providing an output optical peak power as high as 500 mW (milliwatt) or greater, a modulation bandwidth of about 500 MHz, a double-pass gain of up to about 30 dB, and which can be modulated to provide output optical pulses with duration from as low as about 2 ns to over 100 ns are commercially available…¶0036][ FIG. 1, an OPS 100 includes a seed optical source (SOS) 110 for providing seed optical radiation 111, a pulsed optical amplifier (POA) 114 which is optically coupled to the SOS 110 to receive the seed optical radiation 111 for pulsed amplification thereof, and an output optical port 122 which is in turn optically coupled to the POA 114 for providing output radiation thereof to a user. In operation, the POA 114 amplifies the seed optical radiation 111…¶0028]; 
wherein said seed optical source comprises a pulsed laser and optical pulses output by the pulsed laser have a pulse rate frequency in a range between 50 kHz and 5 MHz [providing an output optical peak power as high as 500 mW (milliwatt) or greater, a modulation bandwidth of about 500 MHz, a double-pass gain of up to about 30 dB, and which can be modulated to provide output optical pulses with duration from as low as about 2 ns to over 100 ns are commercially available…¶0036][ FIG. 1, an OPS 100 includes a seed optical source (SOS) 110 for providing seed optical radiation 111, a pulsed optical amplifier (POA) 114 which is optically coupled to the SOS 110 to receive the seed optical radiation 111 for pulsed amplification thereof, and an output optical port 122 which is in turn optically coupled to the POA 114 for providing output radiation thereof to a user. In operation, the POA 114 amplifies the seed optical radiation 111…¶0028].

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of LALOVIC in view of Viellerobe such that the system wherein said seed optical 
	
	
	
	

					Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886



/MD M RAHMAN/Primary Examiner, Art Unit 2886